2016 IL App (1st) 152504
                                      No. 1-15-2504
                               Opinion filed March 18, 2016

                                                                       FIFTH DIVISION

                                           IN THE

                           APPELLATE COURT OF ILLINOIS

                                     FIRST DISTRICT


In re N.H., a Minor                            )      Appeal from the Circuit Court
                                               )      of Cook County.
(The People of the State of Illinois,          )
                                               )
                Petitioner-Appellee,           )
        v.                                     )
                                               )      No. 14 JD 2722
N.H.,                                          )
                                               )      The Honorable
                Respondent-Appellant).         )      Terrence V. Sharkey,
                                                      Judge, presiding.



             JUSTICE GORDON delivered the judgment of the court, with opinion.
             Presiding Justice Reyes concurred in the judgment and opinion.
             Justice Lampkin specially concurred, with opinion.




                                        OPINION
     No. 1-15-2504

¶1             Respondent N.H. 1 appeals an adjudication of delinquency and

        dispositional order of probation. The State charged him with robbery,

        aggravated battery, battery, theft from person and theft; the trial court found

        him guilty after an adjudication hearing of all charges, and sentenced him to

        five years of probation.

¶2             On this direct appeal, respondent claims: (1) that the State failed to prove

        him guilty beyond a reasonable doubt of aggravated battery, battery or robbery,

        and, thus, this court should reverse his aggravated battery and battery

        convictions and reduce his robbery conviction to theft; (2) that subjecting

        juveniles who have been adjudicated delinquent of a forcible felony to a

        mandatory minimum sentence of five years of probation violates the equal

        protection clause, where juveniles who are adjudicated delinquent of other

        felonies are not subject to the same mandatory sentence; (3) that the trial court

        abused its discretion by ordering respondent to maintain a "C average" in school

        as a condition of his probation; and (4) that the trial court's order should be

        corrected to reflect adjudications for robbery and aggravated battery, as the

        adjudications for the lesser offenses of theft and battery violate the one act, one

        crime rule.


           1
             Since respondent has an unusual first name, this opinion refers to him only
     by his initials. People v. Burgess, 2015 IL App (1st) 130657, ¶ 6 (we referred to a
     minor only as "the minor" in order to protect his anonymity).
                                               2
     No. 1-15-2504

¶3             With respect to respondent's fourth claim, the State observes that the trial

        court merged the theft and theft from person counts with the robbery conviction

        and also merged the battery count with the aggravated battery conviction,

        leaving only the offenses of robbery and aggravated battery existing. After

        merging the counts, the trial court stated: "So the only convictions will be—

        now, will be the robbery and *** the aggravated battery."                However,

        adjudications of delinquency were entered on all counts in the trial court's

        written order. 2 People v. Maxey, 2015 IL App (1st) 140036, ¶ 46 (when the

        written order and the oral pronouncement of the trial court conflict, the oral

        pronouncement becomes the judgment of the court, and the mittimus must be

        corrected to reflect it); People v. Jones, 376 Ill. App. 3d 372, 395 (2007)

        ("When the oral pronouncement of the court and the written order are in

        conflict, the oral pronouncement controls."). The State joins respondent in

        asking us to vacate respondent's adjudications for theft and battery and to

        correct the order. Thus, we correct the trial court's written order to reflect

        adjudications solely for robbery and aggravated battery. People v. J.F., 2014 IL

        App (1st) 123579, ¶ 18 (appellate court ordered a juvenile's adjudication order

        corrected); Maxey, 2015 IL App (1st) 140036, ¶ 46 (appellate court ordered the


           2
              The trial court's written order, entered June 29, 2015, stated that respondent
     was "[g]uilty of count(s) 1-5 of the petition," which were all the counts in the
     State's petition for adjudication of wardship, filed July 10, 2014.
                                                3
     No. 1-15-2504

        mittimus corrected); People v. Lattimore, 2011 IL App (1st) 093238, ¶ 117

        (same); People v. Jones, 397 Ill. App. 3d 651, 656 (2009) (same).

¶4             However, we do not find respondent's other claims persuasive for the

        reasons explained below. We affirm and order the adjudication order corrected.

¶5                                   BACKGROUND

¶6                                I. Petition for Wardship

¶7             In the States' petition for adjudication of wardship. the State charged

        respondent with aggravated battery and robbery, among other charges.

¶8             With respect to the aggravated battery charge, the State alleged that,

        while the victim was "on a public way, the above-named minor knowingly

        made physical contact of an insulting or provoking nature to [the victim], in that

        he pushed her in the upper body."

¶9             With respect to the robbery charge, the State alleged that "the above-

        named minor knowingly took property, to wit:          wallet 3 and United States

        currency, from the person or presence of [the victim], by the use of force or

        threatening the imminent use of force."

           3
             The victim testified at the adjudication hearing that defendant grabbed her
     wallet out of her hand. She did not testify that she had a purse or that the wallet
     was in her purse. Respondent's stepfather also testified concerning a wallet.
     However, respondent testified at the hearing that he observed "a male [who]
     grabbed the victim's purse and ran off into the alley." Thus, we use the term
     "wallet" when describing the victim's and the stepfather's testimony, but "purse"
     when describing respondent's testimony.
                                              4
       No. 1-15-2504

¶ 10                         II. Evidence at the Adjudication Hearing

¶ 11           At the adjudication hearing, the State's case in chief included the

         testimony of the victim and two police officers. Respondent offered an alibi

         defense, which he supported with his own testimony and that of his stepfather.

         In rebuttal, the State recalled police officer Povsner.        We summarize this

         evidence below.

¶ 12                                     A. The Victim

¶ 13           Regina Warren, an 18-year-old student, testified that, on July 9, 2014, at

         8 p.m., she and a friend were walking near 54th Street and Ashland Avenue in

         Chicago on the way to her sister's birthday party. Respondent was walking

         behind her with three other people and attempting to make conversation with

         her. Warren and her friend did not respond, but Warren turned around and

         observed respondent who was a few feet behind her. Respondent followed

         Warren and her friend for about a block and a half, when he then stated: "I

         know you hear me." A few seconds later, respondent pushed Warren in her

         upper back from behind which caused her to stumble. Warren then turned

         around for a second time and observed respondent as he grabbed her wallet out

         of her hand and ran. Respondent's friends also fled, and one of them was on an

         electric scooter.



                                                 5
       No. 1-15-2504

¶ 14               Warren testified that she asked a person on a nearby porch to call the

          police, who arrived in a few minutes. She told the police what had occurred,

          and a police officer drove her around in a police vehicle looking for the

          offender. Warren described the offender to them as a 15- year-old African-

          American male in jeans. After driving around for a few minutes, Warren

          observed respondent on a scooter and told the officers that he was the "main

          one that did it." When asked what her wallet contained, Warren testified: "I had

          ten dollars, a seven-day and a couple of other things." 4 She explained: "A

          seven-day is a bus pass that I use to get around." Warren made a positive

          identification of respondent in court.

¶ 15                            B. Chicago Police Officer's Testimony

¶ 16                Chicago police officer Povsner5 testified that, on July 9, 2014, he and his

          partner, Officer Tracey Knightly, were flagged down near 53rd Street and

          Racine Avenue by a friend of the victim. Warren then told him that someone

          had pushed her from behind and stolen her wallet.             Warren described the

          offender as a young, short black male teenager, wearing a multi-colored shirt.

          After touring the area, Officer Povsner observed a young black male on a

             4
               As Chicago police officer Weber subsequently testified, no proceeds from
       the incident were recovered from respondent's person.
             5
                 Officer Povsner did not state his first name.

                                                    6
       No. 1-15-2504

          scooter who matched this description a block and a half from where Povsner

          was originally flagged down, so Povsner stopped him and started talking to

          him. Povsner testified:

                   "What happened next was a squad car pulled up, two officers and the

                   victim in the back seat of the squad car, the victim that we had just talked

                   to, and while we were talking to him, they told us that's—that's him;

                   that's the offender."

¶ 17               Chicago police officer Weber 6 testified that, on July 9, 2014, he

          responded to a call concerning a theft or robbery near the 5400 block of Racine

          Avenue. The victim provided a description of a male on a scooter, but Weber

          did not recall the description. Weber placed the victim in the back of his police

          vehicle and started touring the area looking for the offender. He stopped when

          he observed that other officers had detained a suspect, whom the victim

          identified.

¶ 18                        C. The Testimony of Respondent's Stepfather

¶ 19               After the State rested, respondent's motion for a direct finding was

          denied. Respondent's stepfather7 testified on his behalf. The stepfather testified


             6
                 Officer Weber also did not state his first name.
             7
             In order to protect the minor's privacy, we refer to this witness only as the
       respondent's stepfather, rather than by his name. We also decline to provide the
                                                   7
       No. 1-15-2504

          that, on July 9, 2014, at 8 p.m., he was outside his house with respondent and

          two other children and the stepfather was placing gas in respondent's motorized

          scooter. He observed two black males and two black females walking together

          down the street toward 54th Street and passing his house. One of the females

          was the victim, Regina Warren. One of the males grabbed Warren's wallet and

          ran through an alley. The stepfather did not observe the male push Warren. He

          described the offender as an African American 5 feet 9 inches tall, weighing

          130 pounds, wearing a white shirt and blue pants. The stepfather's neighbor

          called the police. When the police arrived, the stepfather informed the police

          officers what he had observed and gave them a description of the offender. The

          respondent began riding his scooter and remained within the sight of the

          stepfather. The officers detained respondent and brought him back to his

          stepfather.

¶ 20            The stepfather testified that he observed the offender later and took a

          photograph of the offender on his cell phone two weeks after the incident. The

          stepfather then went to the police station but an officer "told [him] to leave the




       street address of the stepfather's home. Burgess, 2015 IL App (1st) 130657, ¶ 6
       ("The minor's relatives are referred to by their familial connection to the minor,
       such as 'the father' or 'the uncle.' This is done because the initials of the family
       members could be used to identify the victim, if viewed by someone familiar with
       the family.").
                                                 8
       No. 1-15-2504

         investigation alone," so he deleted the photograph from the cell phone a few

         days later.

¶ 21                             D. Testimony of Respondent

¶ 22           Respondent testified that he was 13 years old on July 9, 2014. At 8 p.m.,

         he was outside his house with his stepfather working on his scooter, when he

         observed a group of two males and two females walking past them. One of the

         males grabbed a purse from one of the females and ran into the alley. The

         victim ran toward the house of a neighbor who called the police. Respondent

         did not recognize any members of the group. After the incident, respondent was

         riding on his scooter when police officers stopped and searched him. After

         another police vehicle arrived, he was handcuffed and arrested. Respondent

         denied robbing the victim and testified that he told Officer Povsner who the real

         offender was but that the officer did not listen.

¶ 23           In rebuttal, the State recalled Officer Povsner who testified that he spoke

         with respondent but did not recall whether respondent told him that someone

         else robbed the victim. Officer Povsner also did not recall speaking with

         respondent's stepfather.

¶ 24                           III. Adjudication and Sentencing

¶ 25           The trial court adjudicated respondent delinquent on all counts. The trial

         did not find the testimony of respondent and his stepfather credible and

                                                 9
       No. 1-15-2504

         believed the victim's testimony.      Respondent filed a posttrial motion to

         reconsider which the trial court denied.

¶ 26           At sentencing, the trial court stated that the robbery count (count I) would

         merge with the theft and theft from person counts (counts II and III) and that the

         aggravated battery count (count V) would merge with the battery count (count

         IV). The trial court stated: "So the only convictions will be—now, will be the

         robbery and *** the aggravated battery." The court sentenced respondent to five

         years of probation, which the statute made mandatory when a conviction is for a

         forcible felony. 705 ILCS 405/5-715(1) (West 2014) ("the period of probation

         for a minor who is found to be guilty for an offense which is *** a forcible

         felony shall be at least 5 years").        Respondent's conditions of probation

         included:     25 hours of community service; no gang, gun or drug contact;

         participation in any Treatment Alternatives for Safe Communities (TASC)

         evaluation     recommendations;    mandatory     school   attendance    and   the

         maintenance of a "C average" in school. Only the last condition of the sentence

         is at issue on this appeal.

¶ 27           Respondent filed a timely notice of appeal, and this direct appeal

         followed.




                                               10
       No. 1-15-2504

¶ 28                                     ANALYSIS

¶ 29            On this direct appeal, respondent claims: (1) that the State failed to

         prove him guilty beyond a reasonable doubt of aggravated battery, battery and

         robbery, and thus this court should reverse his aggravated battery conviction

         and reduce his robbery conviction to theft; (2) that subjecting juveniles who

         have been adjudicated delinquent of a forcible felony to a mandatory minimum

         sentence of five years of probation violates the equal protection clauses of the

         federal and Illinois constitutions, where juveniles who are adjudicated

         delinquent of other felonies are not subject to the same mandatory sentence; (3)

         that the trial court abused its discretion by ordering respondent to maintain a "C

         average" in school as a condition of his probation; and (4) that the trial court's

         order should be corrected to reflect adjudications for only robbery and

         aggravated battery.

¶ 30           For the reasons already stated above, we correct the trial court's

         adjudication order to reflect adjudications for robbery and aggravated battery.

         However, for the reasons stated below, we do not find respondent's other claims

         persuasive and affirm his adjudication and sentence.

¶ 31                            I. Sufficiency of the Evidence

¶ 32           Respondent's first claim is that the State's evidence was insufficient to

         convict him of aggravated battery or robbery beyond a reasonable doubt.

                                               11
       No. 1-15-2504

¶ 33           When a minor respondent challenges the sufficiency of the evidence, our

         standard of review is whether, when viewing the evidence in the light most

         favorable to the State, any rational trier of fact could have found the essential

         elements of the offense beyond a reasonable doubt. Cf. People v. Davison, 233
Ill. 2d 30, 43 (2009) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

         When considering a challenge to an adjudication of a minor based on the

         sufficiency of the evidence, it is not the role of the appellate court to retry a

         minor respondent. Cf. People v. Hall, 194 Ill. 2d 305, 329-30 (2000). Only

         where the evidence is so improbable or unsatisfactory as to create a reasonable

         doubt of the minor's guilt will a finding of guilty be set aside. Cf. Hall, 194 Ill.
2d at 330.

¶ 34           To prove respondent guilty of battery, the State is required to prove

         respondent knowingly and without legal justification either (1) caused bodily

         harm to another individual or (2) made physical contact of an insulting or

         provoking nature. See 720 ILCS 5/12-3(a) (West 2014). To prove aggravated

         battery on a public way, the State's required to prove either respondent or the

         victim was "on or about a public way," when the battery was committed. 720

         ILCS 5/12-3.05(c) (West 2014).

¶ 35           To prove robbery, the State is required to prove that respondent

         knowingly took property from the person or presence of another by the use of

                                                12
       No. 1-15-2504

         force or by threatening the imminent use of force. See 720 ILCS 5/18-1(a)

         (West 2014). The required force or threat of force must either precede or be

         contemporaneous with the taking of the victim's property. People v. Johnson,

         2015 IL App (1st) 141216, ¶ 29 (quoting People v. Dennis, 181 Ill. 2d 87, 101-

         02 (1998)).

¶ 36           Respondent argues that the State failed to prove either: (1) the physical

         contact required for aggravated battery; or (2) the use of force required for

         robbery. For both these crimes, respondent argues that the State's evidence was

         insufficient because the victim testified that she was pushed from behind and

         thus did not observe who was pushing her at the moment of contact. As a

         result, respondent argues that her identification of respondent as her assailant

         was inherently incredible.

¶ 37           It is the job of the fact finder to make the determinations concerning the

         credibility of the witnesses who testify, and the fact finder's credibility

         determinations are entitled to great deference and rarely will be disturbed on

         appeal. People v. Siguenza-Brito, 235 Ill. 2d 213, 224-25 (2009); People v.

         Cerda, 2014 IL App (1st) 120484, ¶ 156; People v. Williams, 2013 IL App (1st)
111116, ¶ 76; People v. Bowie, 36 Ill. App. 3d 177, 180 (1976).            This

         deferential standard of review exists because the fact finder is in a superior

         position to determine and weigh the credibility of the witnesses, observe

                                              13
       No. 1-15-2504

         witnesses' demeanor and resolve conflicts in their testimony. People v. Jones,

         215 Ill. 2d 261, 268 (2005); Cerda, 2014 IL App (1st) 120484, ¶ 156; People v.

         Lomax, 2012 IL App (1st) 103016, ¶ 19.

¶ 38           In the case at bar, the victim testified that she observed respondent twice:

         once when he was following behind her; and once after she was pushed as he

         was taking her wallet from her hand.         She testified that respondent was

         attempting to make conversation with her and her friend and, when they did not

         respond, respondent stated "I know you hear me." Then the victim felt a shove

         in her upper back, she turned and observed respondent grabbing her wallet out

         of her hand. Based on this testimony and that of the police officers, and viewing

         it in the light most favorable to the State, we find that a rational trier of fact

         could have found the elements of force and contact beyond a reasonable doubt.

         Davison, 233 Ill. 2d at 43 (quoting Jackson, 443 U.S. at 319). The trial court,

         who had the opportunity to view the demeanor of the witnesses and to hear their

         testimony, found the victim credible but did not find respondent or his

         stepfather credible.

¶ 39           Thus, we conclude that there was proof beyond a reasonable doubt that

         respondent pushed the victim and grabbed her wallet out of her hand, which

         satisfies: (1) the physical contact required for aggravated battery; and (2) the

         use of force required for robbery.

                                               14
       No. 1-15-2504

¶ 40           Defendant claims that the one act of pushing cannot satisfy the physical

         act required in two different offenses because it violates the one-act, one-crime

         rule. In Rodriguez, the Illinois Supreme Court quoted the appellate court case of

         People v. Lobdell, stating: " '[a] person can be guilty of two offenses when a

         common act is part of both offenses.' " Rodriguez, 169 Ill. 2d at 188 (quoting

         People v. Lobdell, 121 Ill. App. 3d 248, 252 (1983)). In Lobdell, the appellate

         court found that one act of entry into a victim's home could satisfy the element

         of a dwelling entry for both home invasion and residential burglary. Lobdell,
121 Ill. App. 3d at 250-52. The Lobdell court explained: "A person can be

         guilty of two offenses when a common act is [(1)] part of both offenses or [(2)]

         part of one offense and the only act of the other offense." Lobdell, 121 Ill. App.
3d at 252. Applying this rule to the facts before it, the Lobdell court reasoned:

         "Since entry into the victim's home was only part of the home invasion offense

         and the sole act of the residential burglary offense, the two offenses were not

         carved from the same physical act." Lobdell, 121 Ill. App. 3d at 252. The

         Lobdell court further observed that a wound inflicted upon a victim could serve

         both as the bodily harm needed for aggravated battery and the injury needed for

         home invasion. Lobdell, 121 Ill. App. 3d at 251-52 (citing People v. Tate, 106
Ill. App. 3d 774 (1982)). Similarly, in the case at bar, the push received by the

         victim could be both the physical contact needed for battery (720 ILCS 5/12-


                                               15
       No. 1-15-2504

         3(a) (West 2014)) and the use of force needed for robbery (720 ILCS 5/18-1(a)

         (West 2014)), since the use of force was only "part of" the robbery offense.

         Lobdell, 121 Ill. App. 3d at 252. Thus, the State's use of a single push to satisfy

         an element in two different offenses does not violate the one act, one crime rule;

         and the evidence is sufficient for both offenses. However, in the case at bar,

         there were two separate physical acts, one act was the push and the other was

         physically taking the wallet out of the victim's hand.

¶ 41                              II. Equal Protection Claim

¶ 42           Respondent's second claim is that subjecting juveniles who have been

         adjudicated delinquent of a forcible felony to a mandatory minimum sentence

         of five years of probation violates the equal protection clauses of the United

         States and Illinois Constitutions. U.S. Const., amend. V; Ill. Const. 1970, art. I,

         § 2. See also Hope Clinic for Women, Ltd. v. Flores, 2013 IL 112673,¶ 73 (our

         state constitution guarantees its citizens equal protection and due process of law

         in article I, section 2, in clauses that are "nearly identical to their federal

         counterparts").

¶ 43                                     A. Forfeiture

¶ 44           Respondent admits that he raises this issue for the first time on appeal.

         Normally, to preserve a sentencing issue for appellate review, an offender must

         object both at the sentencing and in a subsequent posttrial motion. People v.

                                               16
       No. 1-15-2504

         Pryor, 2014 IL App (1st) 121792-B, ¶ 23 ("To preserve a sentencing issue for

         appellate review, a defendant must both object at sentencing and raise the issue

         in a postsentencing motion." (citing People v. Hillier, 237 Ill. 2d 539, 544

         (2010), and People v. Easley, 2012 IL App (1st) 110023, ¶ 16)).

¶ 45           However, a minor respondent is excused from the requirement of raising

         an issue in a posttrial motion and thus is required to object only at the

         sentencing itself in order to preserve a sentencing issue for appellate review. In

         re Samantha V., 234 Ill. 2d 359, 368 (2009) ("a minor must object at trial to

         preserve a claimed error for review," although "minors are not required to file a

         postadjudication motion"). In the instant case, respondent failed to object even

         at sentencing.

¶ 46           Nonetheless, the issue is not forfeited for our review. As respondent

         correctly observes, a constitutional challenge to a statute may be raised at any

         time. In re J.W., 204 Ill. 2d 50, 61 (2003); see also People v. Thompson, 2015
IL 118151, ¶ 32 (a facially unconstitutional statute may be challenged at any

         time). In J.W., a minor respondent was adjudicated delinquent and raised a

         constitutional challenge to certain statutorily-mandated aspects of his probation,

         for the first time on appeal. In re J.W., 204 Ill. 2d at 54, 61. The State argued

         that he had forfeited any challenges to his probation by failing to raise them

         before the trial court. In re J.W., 204 Ill. 2d at 61. Our supreme court rejected

                                               17
       No. 1-15-2504

         this argument, finding that a constitutional challenge to a statute may be raised

         at any time. In re J.W., 204 Ill. 2d at 61-62.

¶ 47           In the instant case, as in J.W., respondent is a minor who was adjudicated

         delinquent and who is now raising a constitutional challenge to a statutorily-

         mandated aspect of his probation for the first time on appeal. As our supreme

         court held in J.W., this issue is not forfeited, and the State does not argue

         otherwise. See also People v. Wright, 194 Ill. 2d 1, 23 (2000) ("a challenge to

         the constitutionality of a criminal statute may be raised at any time"); People v.

         Rush, 2014 IL App (1st) 123462, ¶ 9; People v. Bailey, 396 Ill. App. 3d 459,

         462 (2009) ("While it is true, and defendant concedes, that he did not preserve

         this issue accordingly, we note that we are dealing with a constitutional

         challenge involving the validity of a statute.       Such an argument may be

         presented at any time, regardless of a violation of technical waiver rules.").

¶ 48                                B. Standard of Review

¶ 49           Although this constitutional issue is not forfeited for our review,

         respondent still bears the burden of proof to establish its validity. In re J.W.,
204 Ill. 2d at 62; People v. Dinelli, 217 Ill. 2d 387, 397 (2005) (the burden is

         "on the party challenging the validity of the statute" (internal quotation marks

         omitted)); Wright, 194 Ill. 2d at 24.



                                                 18
       No. 1-15-2504

¶ 50           All statutes are presumed to be constitutional. Dinelli, 217 Ill. 2d at 397;

         In re J.W., 204 Ill. 2d at 62; People v. Wright, 194 Ill. 2d 1, 24 (2000). A court

         must construe a statute so as to affirm its constitutionality, if reasonably

         possible. Dinelli, 217 Ill. 2d at 397. The question of whether a statute is

         constitutional is a question we review de novo. Dinelli, 217 Ill. 2d at 397; In re

         J.W., 204 Ill. 2d at 62. De novo consideration means that we perform the same

         analysis that a trial judge would perform. Khan v. BDO Seidman, LLP, 408 Ill.

         App. 3d 564, 578 (2011).

¶ 51                                C. Respondent's Claim

¶ 52           In the instant case, respondent challenges section 5-715 of the Juvenile

         Court Act of 1987 (Act), which provides in relevant part:

               "The juvenile court may terminate probation *** and discharge the minor

               at any time if warranted by the conduct of the minor and the ends of

               justice; provided, however, that the period of probation for a minor who

               is found to be guilty for an offense which is *** a forcible felony shall be

               at least 5 years." 705 ILCS 405/5-715(1) (West 2014).

¶ 53           Respondent claims that subjecting minor respondents who have been

         adjudicated delinquent of a forcible felony to a mandatory five-year probation

         violates the equal protection clauses of both the United States and Illinois

         Constitutions.

                                               19
       No. 1-15-2504

¶ 54           "The guarantee of equal protection requires that the government treat

         similarly situated individuals in a similar manner." Jacobson v. Department of

         Public Aid, 171 Ill. 2d 314, 322 (1996). See also In re M.A., 2015 IL 118049,

         ¶ 24; People v. Breedlove, 213 Ill. 2d 509, 518 (2004). While the United States

         and the Illinois Constitutions contain separate equal protection clauses (the

         fourteenth amendment to the United States Constitution states that no "State"

         shall "deny to any person within its jurisdiction the equal protection of the

         laws" (U.S. Const., amend. XIV, § 1)), and article two of the Illinois

         Constitution states that "[n]o person shall *** be denied the equal protection of

         the laws" (Ill. Const. 1970, art. I, § 2)), the Illinois Supreme Court applies the

         same analysis to Illinois constitutional claims that is used by federal courts to

         assess federal constitutional claims. In re M.A., 2015 IL 118049, ¶ 23 ("this

         court applies the same standard under both the Illinois Constitution and the

         United State Constitution when conducting an equal protection clause

         analysis"); Jacobson, 171 Ill. 2d at 322. While the equal protection guarantee

         does not preclude a state from enacting legislation that draws distinctions

         between different categories of people, a state is prohibited "from according

         different treatment to persons who have been placed by a statute into different

         classes on the basis of criteria wholly unrelated to the purpose of the




                                               20
       No. 1-15-2504

         legislation." Jacobson, 171 Ill. 2d at 322. See also In re M.A., 2015 IL 118049,

         ¶ 24; Breedlove, 213 Ill. 2d at 518.

¶ 55           In his opening brief to this court, respondent argues that the mandatory

         probation requirement violated equal protection guarantees because the

         purposes of the Act were not furthered by drawing a distinction between (1)

         juveniles who committed forcible felonies and (2) juveniles who committed

         other offenses. The State argued in its brief that this distinction did not violate

         equal protection and that equal protection was not violated when comparing

         juveniles who committed forcible felonies to adults. However, respondent

         argues that his mandatory five-year probation term violates equal protection by

         treating juvenile offenders more harshly than adult offenders, since the

         probation term for robbery is less than five years for an adult offender.

¶ 56           Thus, in this appeal, respondent asks us to consider two different

         distinctions drawn by statute: (1) the distinction between juveniles convicted of

         forcible felonies and juveniles convicted of other crimes; and (2) the distinction

         between juvenile robbers and adult robbers. Respondent acknowledges that this

         court has considered both of these arguments previously and found them not

         persuasive, but he argues that these cases were wrongfully decided. People v.

         J.F., 2014 IL App (1st) 123579, ¶¶ 10-16 (rejecting a minor defendant's

         argument that the five-year mandatory probation requirement violates equal

                                                21
       No. 1-15-2504

         protection (1) by drawing a distinction between forcible and nonforcible

         juvenile offenders or (2) by imposing a longer probationary term on juvenile

         robbers than on adult robbers); In re Edgar C., 2014 IL App (1st) 141703, ¶¶

         145-52 (same). Having reviewed this issue again, we see no reason to depart

         from our recent precedent, as we explain below.

¶ 57           Where the challenged statute does not affect a fundamental right or

         involve a suspect class, courts review the statute only under the rational basis

         test. Breedlove, 213 Ill. 2d at 518; Jacobson, 171 Ill. 2d at 323. See also In re

         M.A., 2015 IL 118049, ¶ 36. Whether a rational basis exists for a classification

         presents a question of law which we consider de novo. Jacobson, 171 Ill. 2d at

         323. Under the rational basis test, a court asks only if "the method or means

         employed in the statute to achieve the stated goal or purpose of the legislation is

         rationally related to that goal."    Jacobson, 171 Ill. 2d at 323.        See also

         Breedlove, 213 Ill. 2d at 518. The legislation carries a strong presumption of

         constitutionality, and if any set of facts can reasonably be conceived to justify

         the classification, then it must be upheld. Breedlove, 213 Ill. 2d at 518-19;

         Jacobson, 171 Ill. 2d at 324.

¶ 58           To apply the rational basis test, a court must first identify the "stated goal

         or purpose" of the statute in question. Jacobson, 171 Ill. 2d at 323. See also In

         re M.A., 2015 IL 118049, ¶ 26 (equal protection claims generally require "an

                                               22
No. 1-15-2504

  analysis of the purpose of the legislation at issue"). In our case, article V of the

  Act governs delinquent minors, and it sets forth its goals in its opening section.

  Section 5-101 of article V provides:

            "It is the intent of the General Assembly to promote a juvenile justice

        system capable of dealing with the problem of juvenile delinquency, a

        system that will protect the community, impose accountability for

        violations of law and equip juvenile offenders with competencies to live

        responsibly and productively.         To effectuate this intent, the General

        Assembly declares the following to be important purposes of this Article:

            (a) To protect citizens from juvenile crime.

            (b) To hold each juvenile offender directly accountable for his or her

        acts.

            (c) To provide an individualized assessment of each alleged and

        adjudicated delinquent juvenile, in order to rehabilitate and to prevent

        further delinquent behavior through the development of competency in

        the juvenile offender. As used in this Section, 'competency' means the

        development of educational, vocational, social, emotional and basic life

        skills which enable a minor to mature into a productive member of

        society.



                                         23
       No. 1-15-2504

                   (d) To provide due process, as required by the Constitutions of the

               United States and the State of Illinois, through which each juvenile

               offender and all other interested parties are assured fair hearings at which

               legal rights are recognized and enforced." 705 ILCS 405/5-101(1) (West

               2014).

¶ 59           The purpose and policy section, quoted above, was amended effective

         January 1, 1999, and our supreme court has acknowledged that this amendment

         "represent[ed] a fundamental shift from the singular goal of rehabilitation to

         include the overriding concerns of protecting the public and of holding

         juveniles accountable for violations of the law." In re J.W., 204 Ill. 2d at 69

         (citing In re A.G., 195 Ill. 2d 313, 317 (2001)).

¶ 60           "Given the shift in purpose and policy of [the Act] to include the

         protection of the public from juvenile crime and holding juveniles accountable,

         as well as the serious problems" (In re J.W., 204 Ill. 2d at 70) presented by

         juvenile offenders who commit forcible felonies, we cannot find that drawing a

         distinction between forcible and nonforcible offenders does not further the Act's

         rational purpose of protecting the public and holding juveniles accountable.

         See In re M.A., 2015 IL 118049, ¶¶ 5, 19, 71 (finding constitutional a statutory

         requirement that a 13-year-old juvenile defendant register as a violent offender

         for 10 years after turning 17 years old); In re J.W., 204 Ill. 2d at 70 (finding

                                                24
       No. 1-15-2504

         constitutional a statutory requirement that a 12-year- old juvenile defendant

         register as a sex offender for life).

¶ 61            The mandatory probation requirement still leaves the trial court with the

         tools to craft an individualized sentence and thus fulfill the Act's twin goal of

         rehabilitation. 705 ILCS 405/5-101(1)(c) (West 2014) ("To provide an

         individualized assessment *** in order to rehabilitate ***."). In respondent's

         case, the specific conditions of his sentence included: 25 hours of community

         service; no gang, gun or drug contact; participation in any TASC evaluation

         recommendations; mandatory school attendance and the maintenance of a "C

         average" in school. Thus the mandatory probation requirement is rationally

         related to the twin goals of the Act because it protects the public, while still

         allowing for an individualized sentence. See J.F., 2014 IL App (1st) 123579,

         ¶¶ 10-15; Edgar C., 2014 IL App (1st) 141703, ¶¶ 145-50.

¶ 62            Secondly, respondent argues that the mandatory probation requirement

         violates the equal protection clause by treating minors more harshly than adults.

         Respondent argues that an adult who commits robbery, which is a Class 2

         felony (720 ILCS 5/18-1(c) (West 2014)), would be subject to a maximum of

         only four years of probation (730 ILCS 5/5-4.5-35(d) (West 2014)), rather than

         the mandatory five years imposed on a minor for the same offense. However,

         what respondent overlooks is that, while an adult offender may receive a four-

                                                 25
       No. 1-15-2504

          year probation term instead of a prison term (730 ILCS 5/5-4.5-15(a)(1) (West

          2014)), the adult offender still faces the possibility of three to seven years of

          incarceration, followed by a mandatory supervised release term of two years

          upon release from imprisonment. 730 ILCS 5/5-4.5-35(a), (l) (West 2014).

          While a juvenile offender may be committed to the Department of Juvenile

          Justice for the same time period "for which an adult could be committed for the

          same act" (705 ILCS 405/5-710(7) (West 2014)), the juvenile offender still does

          not face adult incarceration 8 and thus the minor's sentence is inherently less

          harsh. Cf. McKeiver v. Pennsylvania, 403 U.S. 528, 553 (1971) (White, J.,

          concurring) ("the consequences of adjudication are less severe than those

          flowing from verdicts of criminal guilt"); In re Rodney H., 223 Ill. 2d 510, 520

          (2006) (unlike an adult proceeding, the purpose of a juvenile proceeding is to

          protect, not punish, the minor).

¶ 63             In sum, we are not persuaded that a juvenile robber is treated more

          harshly than an adult robber, (1) where the juvenile probation is only one year

          longer than the maximum probation for an adult; (2) where a minor cannot be

          committed to the Department of Juvenile Justice for a longer term than an adult

          could be incarcerated for the same offense, and (3) where juvenile commitment
             8
              If the State files a petition to designate a juvenile proceeding as an
       extended jurisdiction juvenile prosecution, then a minor could face a possible
       sentence of adult incarceration. 705 ILCS 405/5-810 (West 2014). However, that
       was not done in this case and so is not an issue on this appeal.
                                               26
       No. 1-15-2504

         is inherently less harsh than adult incarceration. J.F., 2014 IL App (1st) 123579,

         ¶ 16 (rejecting a minor defendant's argument that the five-year mandatory

         probation requirement violates equal protection by imposing a longer probation

         term on juveniles than on adults); Edgar C., 2014 IL App (1st) 141703, ¶¶ 151-

         52 (same).

¶ 64           For these reasons, we do not find either of respondent's constitutional

         claims persuasive.

¶ 65                               III. Probation Condition

¶ 66              Lastly, respondent argues that the trial court abused its discretion by

         ordering that respondent maintain a "C average" in school as a condition of his

         probation.

¶ 67                                     A. Forfeiture

¶ 68           As an initial matter, the State argues that respondent forfeited this issue

         by failing to raise it in the trial court.      In his reply brief, respondent

         acknowledged that he failed to raise the issue, but asks this court to consider it

         under the second prong of the plain error doctrine.

¶ 69           As we observed above, to preserve a sentencing issue for appellate

         review, an adult offender must object both at the sentencing and in a subsequent

         posttrial motion. People v. Pryor, 2014 IL App (1st) 121792-B, ¶ 23 ("To

         preserve a sentencing issue for appellate review a defendant must both object at

                                               27
       No. 1-15-2504

         sentencing and raise the issue in a postsentencing motion." (citing People v.

         Hillier, 237 Ill. 2d 539, 544 (2010), and People v. Easley, 2012 IL App (1st)
110023, ¶ 16)).

¶ 70           However, a minor respondent is excused from the requirement of raising

         an issue in a posttrial motion and thus is required to object only at the

         sentencing itself in order to preserve a sentencing issue for appellate review. In

         re Samantha V., 234 Ill. 2d 359, 368 (2009) ("a minor must object at trial to

         preserve a claimed error for review," although "minors are not required to file a

         postadjudication motion"). In the instant case, respondent failed to object even

         at sentencing and, unlike his equal protection claim which we discussed above,

         this is not a constitutional issue which may be excused from forfeiture. In re

         J.W., 204 Ill. 2d at 61-62 (a constitutional challenge to a statute may be raised at

         any time). Thus, the State is correct, and the issue is forfeited.

¶ 71           Although the issue is forfeited, we may still consider it under the plain

         error doctrine.

¶ 72                                B. Plain Error Doctrine

¶ 73           Defendant seeks review under the second prong of the plain error

         doctrine.

¶ 74           When a defendant has failed to preserve an error for review, we may still

         review the matter for plain error. People v. Piatkowski, 225 Ill. 2d 551, 562-63

                                                28
       No. 1-15-2504

         (2007). "Plain errors or defects affecting substantial rights may be noticed

         although they were not brought to the attention of the trial court." Ill. S. Ct. R.

         615(a) (eff. Jan. 1, 1967).

¶ 75           "[T]he plain-error doctrine allows a reviewing court to consider

         unpreserved error when (1) a clear or obvious error occurred and the evidence is

         so closely balanced that the error alone threatened to tip the scales of justice

         against the defendant, regardless of the seriousness of the error, or (2) a clear or

         obvious error occurred and that error is so serious that it affected the fairness of

         the defendant's trial and challenged the integrity of the judicial process,

         regardless of the closeness of the evidence." Piatkowski, 225 Ill. 2d at 565;

         People v. Wright, 2012 IL App (1st) 073106, ¶ 73.

¶ 76           Defendant challenges the probation condition under the second prong,

         which requires us to find that the error is so serious that it challenges the

         integrity of the judicial process. Piatkowski, 225 Ill. 2d at 565; Wright, 2012 IL

         App (1st) 073106, ¶ 101.       The first step of any plain error review is to

         determine whether any error occurred at all. People v. Thompson, 238 Ill. 2d
598, 613 (2010) (citing People v. Walker, 232 Ill. 2d 113, 124-25 (2009)).




                                                29
       No. 1-15-2504

¶ 77                                C. Standard of Review

¶ 78           This court will review a trial court's selection of a disposition for a

         juvenile offender only for an abuse of discretion. In re Gennell C., 2012 IL

         App (4th) 110021, ¶ 11; In re Seth S., 396 Ill. App. 3d 260, 275 (2009).

¶ 79           At a sentencing hearing in a delinquency case, the trial court must

         determine whether it is in the best interests of the minor and the public for the

         minor to be made a ward of the court. 705 ILCS 405/5-705(1) (West 2014); In

         re Seth S., 396 Ill. App. 3d at 275. If the minor is to be made a ward of the

         court, then the trial court must determine the disposition which best serves the

         interests of both the minor and the public. 705 ILCS 405/5-705(1) (West 2014);

         In re Seth S., 396 Ill. App. 3d at 275. In making this determination, the trial

         court may rely on any evidence that it considers helpful, "to the extent of its

         probative value, even though [it is] not competent for the purposes of the trial,"

         including any oral or written reports. 705 ILCS 405/5-705(1) (West 2014); In re

         Seth S., 396 Ill. App. 3d at 275.

¶ 80           When we review this determination, we will reverse only for an abuse of

         discretion, which occurs only when the trial court's ruling is arbitrary, fanciful

         or unreasonable, or where no reasonable person would take the view adopted by

         the trial court. In re Gennell C., 2012 IL App (4th) 110021, ¶ 11.



                                               30
       No. 1-15-2504

¶ 81                                D. Probation Condition

¶ 82           The Act provides, in relevant part, that the trial court may order the

         juvenile offender, as part of his or her probation, to "pursue a course of study,"

         to "attend school," and to "comply with other conditions as may be ordered by

         the court." 705 ILCS 405/5-715(2)(c), (j), (u) (West 2014). When crafting

         these "other conditions," the trial court must strive to:

               "provide an individualized assessment of each *** adjudicated delinquent

               juvenile, in order to rehabilitate and to prevent further delinquent

               behavior through the development of competency in the juvenile

               offender. As used in this Section, 'competency' means the development of

               educational *** skills which enable a minor to mature into a productive

               member of society." 705 ILCS 405/5-101(1)(c) (West 2014).

         Pursuant to the above language in the statute, the question is whether the trial

         court abused its discretion in determining that this minor's "individualized

         assessment" should include maintaining a C average in school, so that he could

         develop the "educational *** skills" needed to "enable" him "to mature into a

         productive member of society." 705 ILCS 405/5-101(1)(c) (West 2014).

¶ 83           Respondent argues that the trial court abused its discretion in ordering

         him to maintain a C average because, despite the respondent's best efforts and

         through no fault of his own, he could violate this condition. Respondent claims

                                                31
       No. 1-15-2504

         that his case is different from In re M.L.K., 136 Ill. App. 3d 376 (1985), where

         the appellate court rejected a minor's challenge to having to maintain a C

         average as a condition of probation.       The M.L.K. court also rejected the

         argument that the minor could fail to meet this condition "through no fault of

         his own" and "despite his best efforts." M.L.K., 136 Ill. App. 3d at 382.

         Respondent argues that his case is different because the M.L.K. court

         interpreted the condition in M.L.K. as "simply requiring the respondent to make

         all reasonable efforts to maintain a 'C' average." M.L.K., 136 Ill. App. 3d at 382.

         In contrast, respondent argues that there is nothing in his probation order which

         limits the condition to "reasonable efforts." M.L.K., 136 Ill. App. 3d at 382.

¶ 84           As respondent observed in his briefs to this court, he earns A's and B's in

         school, he desires to attend college, and "maintaining good grades has never

         been a problem for [him]." In the presentence report, the probation officer

         stated that the minor had provided the officer with his grades and that the

         "minor has A's and B's." In addition, the officer reported that respondent's

         father had shown the officer "multiple medals the minor has earned from honor

         roll to the A-Team Scholar and for football and basketball." According to the

         minor and his parents, he has no physical or mental health issues, no drug use

         and no gang affiliation. In the presentence report, the minor described his




                                               32
       No. 1-15-2504

         relationship with his parents as "perfect" and "stated that his parents take the

         time to talk to him and give him advice."

¶ 85           In light of the minor's reported grades of A's and B's, his lack of mental

         or physical health issues, and his supportive family, we cannot say that the trial

         court abused its discretion in ordering the minor to maintain a C average, in

         order to ensure that he develops the individual skills needed to grow into a

         productive adult. 705 ILCS 405/5-101(1)(c) (West 2014). Thus, we do not find

         that the trial court committed any error. Even if we were to find an abuse of

         discretion, we could not find that ordering an A-and-B student to maintain a C

         average challenges the integrity of the judicial process. Piatkowski, 225 Ill. 2d

         at 565; Wright, 2012 IL App (1st) 073106, ¶ 101.

¶ 86           Discretion is built into the juvenile system to alleviate concerns that a

         minor will be punished "through no fault of his own" and "despite his best

         efforts." M.L.K., 136 Ill. App. 3d at 382. If a respondent violates a condition of

         probation, his probation officer has the discretion, with the concurrence of the

         officer's supervisor, to serve the minor instead with a notice of intermediate

         sanctions. 705 ILCS 405/5-720(7) (West 2014).          The notice will list "the

         technical violation or violations involved, the date or dates of the violation or

         violations, and the intermediate sanctions to be imposed," which the minor may

         accept or reject.   705 ILCS 405/5-720(7) (West 2014).         "Upon successful

                                               33
       No. 1-15-2504

         completion of the intermediate sanctions, a court may not revoke probation

         ***."     705 ILCS 405/5-720(7) (West 2014). Even if there is a probation

         revocation hearing, the minor may ask the trial court to "reduce[]" the condition

         and the trial court has the authority to do so. 705 ILCS 405/5-720(5) (West

         2014). We understand the M.L.K. court to be referring to provisions such as

         these when it stated that "noncompliance on reasonable grounds will be

         permitted" and when it "read the court's order as simply requiring the

         respondent to make all reasonable efforts to maintain a 'C' average." M.L.K.,
136 Ill. App. 3d at 382.

¶ 87                                    CONCLUSION

¶ 88             For the foregoing reasons, we affirm the adjudication of wardship and the

         sentence and order the adjudication order corrected.

¶ 89             Affirmed; adjudication order corrected.

¶ 90             JUSTICE LAMPKIN, specially concurring.

¶ 91             I concur in the judgment only.




                                                  34